Citation Nr: 0016329	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  98-00 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to independent living services and assistance 
under Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1969.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1997 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

During the course of this appeal, the veteran appears to have 
raised the issue of entitlement to vocational rehabilitation 
training under Chapter 31, Title 38, United States Code.  As 
this is a separate claim which has not been procedurally 
developed for appellate review, the Board refers it back to 
the RO for appropriate action.


FINDING OF FACT

Service connection is currently established for otitis 
externa, rated as 10 percent disabling, and residuals of 
gonorrhea, rated as noncompensably (zero percent) disabling, 
for a combined 10 percent disability rating. 


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
independent living services and assistance under Chapter 31, 
Title 38, United States Code, have not been met.  38 U.S.C.A. 
§§ 3102, 3106, 3120 (West 1991 and Supp. 1999); 38 C.F.R. §§ 
21.1, 21.35, 21.40, 21.52 (1999).






REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to independent 
living services and assistance under Chapter 31, Title 38, 
United States Code, due to his service-connected and 
nonservice-connected disabilities which constitute a serious 
employment handicap.  

Under 38 U.S.C.A. § 3120(a), the Secretary may, under 
contracts with entities described in subsection (f) of this 
section, or through facilities of the Veterans Health 
Administration, which possess a demonstrated capability to 
conduct programs of independent living services for severely 
handicapped persons, provide, under regulations which the 
Secretary shall prescribe, programs of independent living 
services and assistance under this chapter, in various 
geographic regions of the United States, to veterans 
described in subsection (b) of this section.  38 U.S.C.A. 
§ 3120(a).  The term "program of independent living services 
and assistance" includes services that are needed to enable 
a veteran to achieve maximum independence in daily living, 
including counseling, diagnostic, medical, social, 
psychological, and educational services determined by VA to 
be necessary.  38 C.F.R. § 21.35(d). 

Subsection (b) of 38 U.S.C.A. § 3120 provides that a program 
of independent living services and assistance may be 
available under this section only to a veteran who has a 
serious employment handicap resulting in substantial part 
from a service-connected disability described in 38 U.S.C.A. 
§ 3102(1)(A)(i) of this title and with respect to whom it is 
determined under 38 U.S.C.A. § 3106(d) or (e) of this title 
that the achievement of a vocational goal currently is not 
reasonably feasible.  38 U.S.C.A. § 3120(b).  See also 
38 C.F.R. § 21.52.  For plans consisting exclusively or 
totally of independent living services which are developed 
and signed on and after October 9, 1996, section 
3102(1)(A)(i) provides that a person shall be entitled to a 
rehabilitation program under the terms and conditions of this 
chapter if the person is a veteran who has a service-
connected disability rated at 20 percent or more which was 
incurred or aggravated in service on or after September 16, 
1940.  See also 38 C.F.R. § 21.40.

The type of disabilities that may be considered in 
determining whether a veteran is eligible for benefits under 
Chapter 31, Title 38, United States Code,
was affected by a 1995 decision by the United States Court of 
Appeals for Veterans Claims (Court) and by a 1996 change in 
the applicable statute.  In Davenport v. Brown, 7 Vet. App. 
476 (1995), the Court struck down certain regulatory language 
as inconsistent with the relevant statute.  The Court's 
decision had the effect of allowing both service-connected 
and non-service-connected disabilities to be considered in 
determining whether the veteran had an employment handicap.  
In 1996, the United States Congress changed the statute.  In 
Pub. L. 104-275, Title I,   § 101, Oct. 9, 1996, 110 Stat. 
3324, Congress reestablished the requirement that a veteran's 
employment handicap must be the result of his service-
connected disabilities in order for the veteran to be 
entitled to Chapter 31 benefits.  That amendment was made 
applicable only with respect to claims of eligibility or 
entitlement to services and assistance under Chapter 31, 
received on or after the date of enactment, or October 9, 
1996.

The facts of this case are not in dispute.  Service 
connection is currently in effect for otitis externa, rated 
as 10 percent disabling, and residuals of gonorrhea, rated as 
noncompensably disabling, for a combined 10 percent 
disability evaluation.  The record also discloses that the 
veteran suffers from various nonservice-connected 
disabilities, which include angina, hypertension, diabetes 
mellitus, sleep apnea, and various psychiatric disorders.  

In May 1997, the veteran filed a claim for independent living 
services and assistance under Chapter 31.  This claim was 
initially evaluated in August 1997 when the veteran was 
interviewed by a VA counseling psychologist.  During the 
interview, the veteran stated that he continued to receive 
disability Civil Service Retirement from the Iowa City VA 
Medical Center where he had worked for seventeen years as a 
boiler plant technician until 1990.  According to the 
veteran, he was not employable and not interested in seeking 
employment.  Instead, he was interested in exploring 
independent living services.  Based on the interview, the 
psychologist found that the veteran had some limitations from 
his service-connected condition.  However, most of the 
veteran's limitations were due to his nonservice-connected 
disabilities, including a heart condition, hypertension, 
diabetes mellitus, and particularly his psychological 
condition, all of which led to his medical retirement in 
1990.  The psychologist then concluded that the veteran had a 
serious employment handicap.  However, as his combined 
disability evaluation was 10 percent, it was determined that 
the veteran was not entitled to a program of independent 
living services.  The veteran was notified of this decision 
by a letter dated in September 1997.  The veteran appealed 
that determination, and this appeal ensued. 

Applying the above criteria to the facts of this case, the 
Board finds that, as a matter of law, entitlement to 
independent living services and assistance under Chapter 31 
must be denied.  Regardless of whether the veteran has a 
serious employment handicap, entitlement to independent 
living services is precluded because the veteran does not 
have a service-connected disability rated at 20 percent or 
more, as required under 38 U.S.C.A. § 3102(1)(A)(i).  The 
veteran's combined disability evaluation is only 10 percent 
based on his service-connected otitis externa.  Therefore, as 
a matter of law, the veteran is not entitled to a program of 
independent living services and assistance under Chapter 31, 
Title 38, United States Code.  As the disposition of this 
claim is based on the law and not on the facts of this case, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The claim of entitlement to independent living services and 
assistance under Chapter 31, Title 38, United States Code is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

